DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 7-9, 10-11, 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fontius (Pub. No.:  US 2009/0192384).
Regarding claims 1, 10, Fontius discloses method for controlling a medical device, comprising:
obtaining, via one or more cameras, first data regarding a first motion of a subject in an examination space of the medical device [see 0008] by disclosing monitor the environment of the patient, for example in order to avoid collisions with moving parts of a medical device. For this purpose the use e.g. of cameras [see 0008]
obtaining, via one or more radars, second data regarding a second motion (heart movements, heartbeat and/or breathing) of the subject [see 0020, 0048] by disclosing detecting positional and/or movement data 101 for monitoring a patient, whereby the positional and/or movement data can comprise e.g. heart movements, breathing movements, movements of the body and/or object, as well as their positions [see 0048];
generating, based on the first data and the second data, a control signal for controlling the medical device to scan at least a part of the subject [see 0020] by disclosing information can be obtained from the data detected by means of a 3D radar array, on the basis of which control signals can be generated to control the medical diagnostic for example to trigger the capturing of images [see 0020].

Regarding claims 2, 11, Fontius discloses obtaining scan data acquired by the medical device and reconstructing a medical image based on the scan data. [see 0015, 0037, 0109] by disclosing three-dimensional image of detected contours and/or movements can be formed [see 0037, 0049] and disclosing data received by means of the medical diagnostic or therapeutic unit, in particular image or spectroscopy data, can be post-processed on the basis of the detected data [see 0049].

Regarding claims 7, 16, Fontius discloses wherein the generating, based on the first data and the second data, a control signal for controlling the medical device to scan at least a part of the subject [see abstract, 0020] further includes: 
generating, based at least in part on the second data, the control signal using a gating technique [see 0020].

Regarding claims 8, 17, Fontius discloses wherein the first motion includes a rigid motion of the subject [see 0008] by disclosing in order to avoid collisions with moving parts of a medical device. For this purpose the use e.g. of cameras [see 0008] and the second motion includes a physiological motion of the subject [see 0021; 0048] by disclosing detecting positional and/or movement data 101 for monitoring a patient, whereby the positional and/or movement data can comprise e.g. heart movements, breathing movements, movements of the body and/or object, as well as their positions [see 0048].

Regarding claims 9, 18, Fontius discloses wherein the medical device includes at least one of a computed tomography (CT) device, a magnetic resonance imaging (MRI) device, a positron emission tomography (PET) device, or a radiation therapy (RT) device [see 0024].

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-6, 12-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fontius (Pub. No.:  US 2009/0192384) in view of Yu et al (Pub. No.:  US 2015/0366527)
Regarding claims 3, 12, Fontius discloses wherein the obtaining, via one or more cameras, first data regarding a first motion of a subject [see 0008] by disclosing monitor the environment of the patient, for example in order to avoid collisions with moving parts of a medical device. For this purpose the use e.g. of cameras [see 0008],
Fontius doesn’t disclose acquiring, via the one or more cameras, a plurality of image frames regarding the first motion of the subject and determining, based on at least a part of the plurality of image frames, the first data including one or more motion parameters of the first motion.
Nonetheless, Yu et al disclose acquiring, via the one or more cameras, a plurality of image frames regarding the first motion of the subject and determining, based on at least a part of the plurality of image frames, the first data including one or more motion parameters of the first motion [see 0064, 0010] by disclosing the system can be configured to track the movement of the characteristic in subsequent images generated by the detector. Based on the tracked movements of the subject, the system can be configured to utilize the data in order to generate instructions for adjusting the parameters of a scanner in order to generate a better image [see 0064].  Yu et al disclose the one or more detectors 102 send patient movement data (for example, camera images, distance estimates, signals, or the like) to the detector processing interface 104, to create tracking data comprising a single or unitary movement estimate to send to the scanner controller 106 [see 0081].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Fontius and Yu et al by acquiring, via the one or more cameras, a plurality of image frames regarding the first motion of the subject and determining, based on at least a part of the plurality of image frames, the first data including one or more motion parameters of the first motion; to account for patient movement during the scanning process in order to produce clearer or better images of the subject [see 0063, Yu et al] and to increase a patient's safety by evaluating the detected data such that collisions between the patient and other objects can be avoided. Of course, collisions between different objects, e.g. between local coils or retaining and/or supporting apparatuses on a patient couch and the trim panel components of the medical diagnostic or therapeutic unit, can also be prevented. In the case of an upcoming collision in particular, a control command can be generated that aborts the examination or treatment or halts the dangerous movement [see 0021, 0008, 0039, Fontius].

Regarding claims 4, 13, Fontius discloses wherein the one or more motion parameters of the first motion includes one or more translation matrices and one or more rotation matrices [see 0055] by disclosing the data on completed translations and/or rotations [see 0055].

 Regarding claims 5, 14, Fontius discloses wherein the obtaining, via one or more radars, second data regarding a second motion of the subject includes:
acquiring, via the one or more radars, radar echo data from the subject [see 0020-0021, 0048] by disclosing detecting positional and/or movement data 101 for monitoring a patient, whereby the positional and/or movement data can comprise e.g. heart movements, breathing movements, movements of the body and/or object, as well as their positions [see 0048];
generating, based on the first data and the second data, a control signal for controlling the medical device to scan [see 0020-0021, 0048] at least a part of the subject includes: 
correcting the radar echo data according to the one or more motion parameters of the first motion [see 0052]; 
extracting, from the corrected radar echo data, the second data including cardiac motion data or respiratory motion data [see 0043, 0048, 0054] by disclosing detecting positional and/or movement data 101 for monitoring a patient, whereby the positional and/or movement data can comprise e.g. heart movements, breathing movements, movements of the body and/or object, as well as their positions [see 0048].

Regarding claim 6, 15, Fontius discloses wherein the plurality of image frames (inherently disclosed by camera, see 0008) and the radar echo data are acquired simultaneously by the one or more cameras and the one or more radars, respectively [see 0026] by disclosing simultaneous monitoring of different movement types at different distances by the 3D radar array is also possible [see 0026].

Regarding claim 19, Fontius discloses a medical system [see 0034], comprising: 
a medical device [see 0034]; 
one or more cameras for acquiring a plurality of image frames of a subject in an examination space of the medical device [see 0008] by disclosing in order to avoid collisions with moving parts of a medical device. For this purpose the use e.g. of cameras [see 0008];
one or more radars (3D radar array) for acquiring radar echo data from the subject [see abstract, 0025-0027, 0037, 0039];
at least one storage device including a set of instructions; 
at least one processor in communication with the at least one storage device, wherein when executing the set of instructions, the at least one processor is directed to cause the medical system to: 
determine, based on the plurality of image frames (inherently acquired via camera, see 0008), first data regarding a first motion (positional data, emphasis added) of the subject [see 0008, 0021; 0048] by disclosing detecting positional and/or movement data 101 for monitoring a patient, whereby the positional and/or movement data can comprise e.g. heart movements, breathing movements, movements of the body and/or object, as well as their positions [see 0048];
determine, based on the radar echo data, second data regarding a second motion (heart movements, heartbeat and/or breathing) of the subject [see 0020, 0048] by disclosing detecting positional and/or movement data 101 for monitoring a patient, whereby the positional and/or movement data can comprise e.g. heart movements, breathing movements, movements of the body and/or object, as well as their positions [see 0048];
generate, based on the first data and the second data, a control signal for controlling the medical device to scan at least a part of the subject [see 0020] by disclosing information can be obtained from the data detected by means of a 3D radar array, on the basis of which control signals can be generated to control the medical diagnostic for example to trigger the capturing of images [see 0020].
Fontius doesn’t disclose acquiring a plurality of image frames of a subject and based on the plurality of image frames, first data regarding a first motion of the subject.
Nonetheless, Yu et al disclose acquiring a plurality of image frames of a subject and based on the plurality of image frames, first data regarding a first motion of the subject [see 0064, 0010] by disclosing the system can be configured to track the movement of the characteristic in subsequent images generated by the detector. Based on the tracked movements of the subject, the system can be configured to utilize the data in order to generate instructions for adjusting the parameters of a scanner in order to generate a better image [see 0064].  Yu et al disclose the one or more detectors 102 send patient movement data (for example, camera images, distance estimates, signals, or the like) to the detector processing interface 104, to create tracking data comprising a single or unitary movement estimate to send to the scanner controller 106 [see 0081].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Fontius and Yu et al by acquiring a plurality of image frames of a subject and based on the plurality of image frames, first data regarding a first motion of the subject; to account for patient movement during the scanning process in order to produce clearer or better images of the subject [see 0063, Yu et al] and to increase a patient's safety by evaluating the detected data such that collisions between the patient and other objects can be avoided. Of course, collisions between different objects, e.g. between local coils or retaining and/or supporting apparatuses on a patient couch and the trim panel components of the medical diagnostic or therapeutic unit, can also be prevented. In the case of an upcoming collision in particular, a control command can be generated that aborts the examination or treatment or halts the dangerous movement [see 0021, 0008, 0039, Fontius].

Regarding claim 20, Fontius discloses obtain scan data acquired by the medical device [see 0015] and reconstruct a medical image based on the scan data [see 0015, 0037, 0109] by disclosing three-dimensional image of detected contours and/or movements can be formed [see 0037, 0049] and disclosing data received by means of the medical diagnostic or therapeutic unit, in particular image or spectroscopy data, can be post-processed on the basis of the detected data [see 0049].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/              Primary Examiner, Art Unit 3793